Mo. oi- M-oolod-ol

                                     In The
                      Coon+ij o£ CrimiruU Appends                          FILED IN
                                                                  COURT OF CRIMINAL APPEALS
                               Avc<Mn} Ty.                               JUL 24 2015

                      BroMlcVi ft^MA. "Fren^                           Abel Acosta, Clerk
                                      MS.

                      The SbJhi of "facets
                           From AppeoJi frb.flH4~flfa30-fig,
                     Tri^\ Owze, Ro . l3g*taTS
                             Harris         £ouo-Ka, T<^
               II




Td *hL Honorable j\U0f6 t>{ +ta (joj^ of Criming (tf)QtA$ \
     torses w\^ Bro^(^ RfrifiUfl Tr^cfo , Peh'Wdr, An/ fibs +h&
 Mofian -fty an fy\e/\$of\ of S\*fy £tcj) ^Uvjs ^ uhkh fe -fild. £L
P&KViO/l -ftf_bJiCfririorvAruv G^I/i^juO. in 4uppvf\ of -fhi<> IttoKon, Oppdterrf


dnvj ^t^sioo prior 4d +his n^st.                                         ^

                                      Jf.
               RECEIVED IN
         COURT OF CRIMINAL APPEALS
                                                                  _£
                                              Prfrti^W, Pec Se.
               JUL 23 2015

           Abe?Aeosta,Ctefk                   Tb£r *:JQH23H
                                              22£5_Ehl32LL
                                              8aum orft                 s-&*,. cn^nnf:
                lorn&te l\f)S^ofn beckr/itiort

    1/ftrotoruX- dm/Ala Vcp,^        Tt>r.\& 1442311           bdr>A
pnc^nh^ \(\(Mcexo^A a\ "thu^&ist                 Uoif oi The T-t&a^
hcparW\eA\D{ bw\rx&\ Jv&ite in ,k#/^r^                   fo'^P
varvfy anA Decked- Unit/ p^iM4vj t>f (fcrjuru +hat fk^
-fbr^jpioj ^Ts^&a+s ar^ +rue ani florid-. btetvikcA en +fiK



                              T6Cj #:     1442311